DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 9 is objected to because of the following informalities:  At lines 2 and 3, “inbisible” should be changed to -- invisible --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication 2007-306295 (hereinafter “Yada”) (see translation of corresponding Japanese Patent Application 2006-132398).
 	Regarding claim 1, Yada discloses an information processing system (image processing system (paragraph [0018])) comprising:
	- a server (management server 2 (paragraph [0018])) comprising:
	- a memory that stores a registered feature value of data (storage unit 10 (paragraph [0022]) stores registered document ID and image feature amount (paragraph [0032])); and 
	- first circuitry (processing unit 8 (paragraph [0022])); and
	- an image processing apparatus (MFP 6 (paragraph [0018])) connectable via a network to the server (Fig. 1), the image processing apparatus comprising second circuitry configured to extract a feature value from data and transmit the feature value to the server (MFP 6 extracts document ID and image characteristic quantity based on read image data, and transmits the extracted document ID and the read image feature amount to the management server 2 (paragraph [0031])),
	- the first circuitry being configured to:

	- output an output setting depending on whether the received feature value matches the registered feature value in the memory (in case where document ID and image characteristic quantity which correspond to document ID and image characteristic quantity which were extracted from document 16 by comparison processing are registered into storage part 10, and user authority is checked on the basis of user information of user who operates MFP 6 and security information about the document 16 of MFP 4 (paragraph [0033]), permission generated by management server 2 to execute process requested by user (paragraphs [0034]-[0035])); and
	- transmit the output setting to the image processing apparatus (permission transmitted from management server 2 (paragraph [0035])),
	- the second circuitry being configured to:
	- receive, from the server, the output setting associated with the feature value (MFP 6 receives permission from management server (paragraph [0035])); and
	- instruct an image forming device to form an image based on the output setting (MFP 6 receives permission from management server to execute process of Fig. 3 (paragraph [0035]), such as copying, electronic file output, facsimile transmission, and the like (paragraph [0030])).
 	Regarding claim 3, Yada discloses:  

 	Regarding claim 17, Yada discloses: 
 	- wherein the image processing apparatus is an image forming apparatus including the image forming device (MFP 6 (paragraph [0018])). 
 	Regarding claim 18, Yada discloses a method for restricting replication of data, the method comprising:
	- extracting a feature value from data (MFP 6 extracts document ID and image characteristic quantity based on read image data (paragraph [0031]));
	- transmitting the feature value to a server (MFP 6 transmits extracted document ID and read image feature amount to management server 2 (paragraph [0031]));
	- receiving an output setting associated with the feature value from the server (processing unit 8 of management server 2 searches storage unit 10 for printing image feature amount corresponding to document ID sent from MFP 6, and compares printing image feature amount with reading image feature amount (paragraph [0032]); in case where document ID and image characteristic quantity which correspond to document ID and image characteristic quantity which were extracted from document 16 by comparison processing are registered into storage part 10, and user authority is checked on the basis of user information of user who operates MFP 6 and security information about the document 16 of MFP 4 (paragraph [0033]), MFP 6 receives 
	- instructing an image forming device to form an image according to the output setting (MFP 6 receives permission from management server to execute process of Fig. 3 (paragraph [0035]), such as copying, electronic file output, facsimile transmission, and the like (paragraph [0030])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yada as applied to claim 1 above, and further in view of Japanese Patent Application Publication .
 	Regarding claim 2, Yada discloses:
 	- wherein the second circuitry receives an instruction on whether to register, in the server, the extracted feature value (MFP 6 transmits the extracted document ID and read image feature amount to the management server 2 (paragraph [0031]); receiving an instruction for transmit the extracted feature amount to the server is inherent in Yada, for the MFP can only respond to a prompt to perform any operation, whether from a program instruction or from a manual operation by a user), and
	- wherein the server registers the feature value in the memory in response to reception of an instruction to register the feature value (storage unit 10 of management server 2 (paragraph [0022]) stores registered document ID and image feature amount (paragraph [0032]); receiving an instruction for registering the extracted feature amount in the storage unit is inherent in Yada, for the server can only respond to a prompt to perform any operation, whether from a program instruction or from a manual operation by a user).
 	Yada does not expressly disclose selectively receiving the instruction.
 	Hasegawa discloses an application that executes a process of displaying data including an image to be inhibited by an operation from a GUI screen for registration on a screen, specifying an image area to be inhibited on a screen by a mouse, and storing the image data in a DB such as a hard disk of server PC 30 (paragraph [0014]).  By operating the GUI screen and mouse, a user is able to selectively provide instructions to register an image area in the server to be inhibited from printing, thereby providing the .
12.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yada.
 	Regarding claim 4, the management server disclosed in Yada is configured to be capable of communicating with each printer and each MFP 6 in the image processing system (paragraph [0018]).  While Yada does not expressly disclose whether the management server is a cloud print server or a local print server, communication between cloud or local print servers and printers is common in the art.  One of ordinary skill in the art would have recognized that the invention taught by Yada would operate in the same manner, no matter whether a cloud or local server is used as the management server, and thus using one or the other as the management server would have been an obvious modification of Yada to one of ordinary skill in the art.
 	Regarding claim 19, Yada discloses a method comprising:
 	- extracting a feature value from data (MFP 6 extracts document ID and image characteristic quantity based on read image data (paragraph [0031]));
	- transmitting the feature value to a server (MFP 6 transmits extracted document ID and read image feature amount to management server 2 (paragraph [0031]));
	- receiving an output setting associated with the feature value from the server (processing unit 8 of management server 2 searches storage unit 10 for printing image feature amount corresponding to document ID sent from MFP 6, and compares printing image feature amount with reading image feature amount (paragraph [0032]); in case 
	- instructing an image forming device to form an image according to the output setting (MFP 6 receives permission from management server to execute process of Fig. 3 (paragraph [0035]), such as copying, electronic file output, facsimile transmission, and the like (paragraph [0030])).
 	Yada does not expressly disclose a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform the above method.  However, one of ordinary skill in the art would have recognized that MFPs typically include internal memory, such as ROM, for storing instructions which are executed by a processor such as a CPU for performing all functions of the MFP.  Such devices are required for operation of the MFP, and thus it would have been obvious to provide a non-transitory recording medium and processor in the MFP to perform the functions taught by Yada.
13.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yada as applied to claim 1 above, and further in view of Japanese Patent Application Publication 2008-098948 (hereinafter “Lu”) (see translation of corresponding Japanese Patent Application 2006-278105).
Regarding claim 5, Yada does not expressly disclose:
	- wherein the second circuitry receives a user operation of designating an extraction target from which the feature value is extracted.
 	Lu discloses an image processing apparatus that creates control information that indicates a control process performed on a character region selected and instructed by a user among a plurality of character regions in a document image, and embeds the created control information in the selected character region (paragraph [0023]).  The image processing apparatus extracts control information embedded in a number of character areas in a document image and performs control information indicated by the extracted control information on a character area in which the control information is extracted (paragraph [0087]).  User operation of designating an extraction target allows the user to dictate desired areas for specific processing, thereby enabling greater user control over the processing of the document image.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Yada by providing user operation of designating an extraction target, such as taught by Lu.
 	Regarding claim 6, Lu discloses:
 	- wherein the second circuitry extracts, as the feature value, a print position within the extraction target designated by user operation (region designation performed by, for example, performing a region instruction such as “from the character of the ordinal number (y) of row (x) in document image 100 to character of ordinal number (y1) of the line (x1)” (paragraph [0139]); acquired region information sent to embedding unit 105 (paragraph [0140])).
	Regarding claim 7, Lu discloses:
.
14.	Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yada as applied to claim 1 above, and further in view of Japanese Patent Application Publication 2009-239612 (hereinafter “Ichikawa”) (see translation of corresponding Japanese Patent Application 2008-083033).
 	Regarding claim 8, Yada does not expressly disclose: wherein the image processing apparatus further discloses:
	- an invisible light source configured to irradiate a medium with invisible light; and
	- an invisible light image sensor configured to receive the invisible light reflected from the medium, to read invisible information on the medium.
	Ichikawa discloses an image reading apparatus 1 that includes a light source that is used when reading a code image formed of a toner having an absorption characteristic of infrared light, separately from a light source used when reading a document image from document P (paragraph [0014]).  Infrared light source 23 emits infrared light toward the original, and the infrared light reflected from the original is focused on the light receiving surface of CCD image sensor 50 for reading the infrared image (paragraph [0030]).  Providing the invisible light source allows for the reading of 
 	Regarding claim 9, Ichikawa discloses:
	- wherein the data includes invisible information (code image formed of a toner having an absorption characteristic of infrared light (paragraph [0014])).  
 	As set forth above regarding claim 1, Yada discloses the second circuitry extracting the feature value from a document (MFP 6 extracts document ID and image characteristic quantity based on read image data (paragraph [0031])).  In combination with Ichikawa, the MFP would extract the invisible code image, which is the “image characteristic quantity” of the document.
 	Regarding claim 11, Ichikawa discloses:
	- wherein the invisible information includes a print execution condition (code image may include instruction information such as “copy prohibited copy of an original document” (paragraph [0036])).
 	As set forth above regarding claim 1, Yada discloses instructing an image forming device to form an image based on the output setting (MFP 6 receives permission from management server to execute process of Fig. 3 (paragraph [0035]), such as copying, electronic file output, facsimile transmission, and the like (paragraph [0030])).  In combination with Ichikawa, the output setting would be changed based on 
 	Regarding claim 12, Ichikawa discloses:
	- wherein the print execution condition indicates whether copying is permitted (as set forth above regarding claim 11, code image may include instruction information such as “copy prohibited copy of an original document” (paragraph [0036])).
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Ichikawa as applied to claim 9 above, and further in view of Japanese Patent Application Publication 2007-013836 (hereinafter “Ito”) (see translation of corresponding Japanese Patent Application 2005-194726).
 	Regarding claim 10, Yada discloses:
	- wherein the image processing apparatus includes the image forming device configured to form the image on the medium (MFP 6 (which is an image forming device) receives permission from management server to execute process of Fig. 3 (paragraph [0035]), such as copying, electronic file output, facsimile transmission, and the like (paragraph [0030])).
 	Neither Yada nor Ichikawa expressly disclose:
	- wherein the image forming device adds the invisible information to the medium.
 	Ito discloses an image forming apparatus 400 including in image forming unit 41I that forms an invisible toner image (paragraph [0031]).  Providing an image forming unit for forming an invisible toner image allows for additional information apart from the document image to be formed on the document without obscuring the document image.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the .
16.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Ichikawa as applied to claim 9 above, and further in view of Japanese Patent Application Publication 11-355557 (hereinafter “Ikenoue”) (see translation of corresponding Japanese Patent Application 11-119851).
 	Regarding claims 13 and 15, Yada discloses:
	- wherein the server:
	- receives the restriction information being the information read by the light image sensor (document ID and image characteristic quantity extracted from read image data and transmitted from MFP 6 to management server 2 (paragraph [0031])); and
	- outputs the output setting according to the restriction information (MFP 6 receives permission from management server 2 and executes process requested by user (paragraph [0035])).
 	Yada in view of Ichikawa further discloses invisible information read by the invisible light image sensor (as set forth above regarding claim 8, Ichikawa discloses an image reading apparatus 1 that includes a light source that is used when reading a code image formed of a toner having an absorption characteristic of infrared light, separately from a light source used when reading a document image from document P (paragraph [0014]); infrared light source 23 emits infrared light toward the original, and the infrared light reflected from the original is focused on the light receiving surface of CCD image sensor 50 for reading the infrared image (paragraph [0030])).
 	Yada in view of Ichikawa does not expressly disclose:
number of times of copying (claim 13), or an apparatus permitted to form an image according to the output setting (claim 15).
 	Ikenoue discloses embedding additional information in a hard copy (paragraph [0016]), including a copy number including an identification code unique to a processing apparatus, a source unique source number, and a copy unit number for managing the number of copies.  When a plurality of processing apparatuses are provided, a number is assigned in order of each processing apparatus, or a copy number and an identification number unique to each processing apparatus are determined in combination (paragraph [0023]).  In view of Ichikawa, one of ordinary skill in the art would has recognized that such additional information may be invisible, for Ichikawa discloses reading invisible information added to a document, as set forth above regarding claim 8.  By including the copy number and processing apparatus identification code in the additional information, it is possible to determine whether or not an unauthorized copy has been executed (paragraph [0024]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Yada and Ichikawa by providing copy number permitted processing apparatus information as additional information to the document, as taught by Ikenoue.
17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Ichikawa as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2007/0196017 (hereinafter “Shimazawa”).
	Regarding claim 14, Yada discloses:
	- wherein the server:

	- outputs the output setting according to the restriction information (MFP 6 receives permission from management server 2 and executes process requested by user (paragraph [0035])).
 	Yada in view of Ichikawa further discloses invisible information read by the invisible light image sensor (as set forth above regarding claim 8, Ichikawa discloses an image reading apparatus 1 that includes a light source that is used when reading a code image formed of a toner having an absorption characteristic of infrared light, separately from a light source used when reading a document image from document P (paragraph [0014]); infrared light source 23 emits infrared light toward the original, and the infrared light reflected from the original is focused on the light receiving surface of CCD image sensor 50 for reading the infrared image (paragraph [0030])).
 	Yada in view of Ichikawa does not expressly disclose the restriction information being a copying expiration date.
 	Shimazawa discloses management information added as a specific pattern onto a document.  A specific information detecting portion 20a is provided for detecting the specific image information, and a judgment condition setting portion 24 sets criteria for judging the specific image information, and copying is controlled based on the specific information detected by detecting portion 23 (paragraph [0030]).  Specific image information as management information implanted onto the document may include expiry date (paragraph [0031]).  Restricting copying based on an expiration date .
18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yada in view of Ichikawa as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2006/0238824 (hereinafter “Otake”).
	Regarding claim 16, Yada discloses:
	- wherein the server:
	- receives the restriction information being the information read by the image sensor (document ID and image characteristic quantity extracted from read image data and transmitted from MFP 6 to management server 2 (paragraph [0031])); and
	- outputs the output setting according to the restriction information (MFP 6 receives permission from management server 2 and executes process requested by user (paragraph [0035])).
 	Yada in view of Ichikawa further discloses invisible information read by the invisible light image sensor (as set forth above regarding claim 8, Ichikawa discloses an image reading apparatus 1 that includes a light source that is used when reading a code image formed of a toner having an absorption characteristic of infrared light, separately from a light source used when reading a document image from document P (paragraph [0014]); infrared light source 23 emits infrared light toward the original, and the infrared light reflected from the original is focused on the light receiving surface of CCD image sensor 50 for reading the infrared image (paragraph [0030])).
information on a user permitted to output an image according to the output setting.
 	Otake discloses a radio frequency identification tag 72, embedded in document 70, that stores user information on users who are allowed to produce a reproduction of the document (paragraph [0022]).  Alternatively, information on the additional image may be added as a barcode or the like formed on a sheet of paper.  When a document is read, the information on the additional data and on users who are allowed to reproduce the document can be obtained (paragraph [0042]).  Providing information on users allowed to reproduce the document in this manner assures that unauthorized users do not acquire the document, thereby enhancing security.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Yada and Ichikawa by providing information on users permitted to reproduce a document as a barcode on the document, such as taught by 	Otake.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677